Citation Nr: 1100660	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-10 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
hearing loss disability. 

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a bilateral hearing 
loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1964, 
and from September 12, 1990, to October 12, 1990.  He also had 
service with the Army National Guard.   
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which declined to reopen the Veteran's previously 
denied claims of entitlement to service connection for a 
bilateral hearing loss disability and tinnitus.

In July 2010, the Veteran presented testimony in a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  A 
copy of the transcript has been associated with the claims 
folder. 

In August 2010, the Board received additional evidence from the 
Veteran.  This evidence has not been reviewed by the agency of 
original jurisdiction.  However, the Veteran included a written 
waiver of this procedural right with the evidence received.  38 
C.F.R. §§ 19.37, 20.1304 (2010).  Thus, the Board will consider 
the newly submitted evidence in the first instance.

The issues of entitlement to service connection for a bilateral 
hearing loss disability and tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO denied service 
connection for a bilateral hearing loss disability; the Veteran 
did not appeal this determination within one year of being 
notified.

2.  Evidence received since the June 2006 rating decision raises 
a reasonable possibility of substantiating the claim of service 
connection for a bilateral hearing loss disability.

3.  In a June 2006 rating decision, the RO denied service 
connection for tinnitus; the Veteran did not appeal this 
determination within one year of being notified.

4.  Evidence received since the June 2006 rating decision raises 
a reasonable possibility of substantiating the claim of service 
connection tinnitus.


CONCLUSIONS OF LAW

1.  The June 2006 RO decision that denied service connection for 
a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105 
(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been received sufficient to 
reopen the claim of service connection for a bilateral hearing 
loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).

3.  The June 2006 RO decision that denied service connection for 
tinnitus is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005).

4.  New and material evidence has been received sufficient to 
reopen the claim of service connection for tinnitus.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the VCAA does not preclude the Board from 
adjudicating the Veteran's claims.  This is so because the Board 
is taking action favorable to the Veteran on the issues in 
appellate status and a decision at this point poses no risk of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

In a decision dated in June 2006, the RO denied the Veteran's 
claims of service connection for a bilateral hearing loss 
disability and tinnitus.  The Veteran did not perfect an appeal 
of this decision.

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C.A. § 
7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  
Thus, the June 2006 decision became final because the Veteran did 
not perfect an appeal of that denial.

The claims of entitlement to service connection for a bilateral 
hearing loss disability and tinnitus may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed 
this application to reopen his claims in March 2008.  Under the 
applicable provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).  In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).

The pertinent evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment records.  
In denying the Veteran's service connection claim for a bilateral 
hearing loss disability in June 2006, the RO noted that there was 
no evidence of hearing loss during his first period of active 
service or evidence of such within a year of service discharge.  
It found that hearing loss manifested in October 1987 and there 
was no evidence that it worsened during his second period of 
active service.  The RO also determined that there was no 
evidence of a current diagnosis of tinnitus related to service. 

To reopen the claims, the new evidence must show that the Veteran 
currently has a bilateral hearing loss disability and tinnitus 
related to service, that a hearing loss manifested to a 
compensable degree within a year discharge from his first period 
of service, or that a pre-existing hearing loss disability was 
aggravated by the second period of service.   

Pertinent evidence received since the last final decision for the 
claims of service connection for a bilateral hearing loss 
disability and tinnitus includes private audiological records and 
the Veteran's statements.  An August 2010 letter from Summit ENT 
Associates noted that it was "conceivable" that the Veteran's 
hearing loss was due to noise exposure in service.  The Veteran 
has also submitted a statement and testified that he noticed 
hearing loss since 1962 and tinnitus since the 1990's and 
attributed his disabilities to exposure to jet engine noise 
exposure in service.  In this regard, the Board notes that the 
Veteran is competent to give evidence about what he experienced, 
such as difficulty hearing and buzzing in his ears which is 
subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  
Furthermore, for the limited purpose of establishing whether new 
and material evidence has been submitted, the credibility of the 
medical evidence and the Veteran's statement is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). The Board finds 
that the evidence received since the June 2006 rating decision is 
both new and material evidence as it was not previously of record 
and it raises a reasonable possibility of substantiating the 
claims.  Thus, the claims are  reopened.  


ORDER

New and material evidence to reopen the claim of service 
connection for a bilateral hearing loss disability has been 
received; to this limited extent, the appeal is granted.

New and material evidence to reopen the claim of service 
connection for tinnitus has been received; to this limited 
extent, the appeal is granted.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran currently has diagnoses of a bilateral hearing loss 
disability and tinnitus.  As noted above, he has asserted that he 
had hearing problems since 1962 and tinnitus since the 1990's and 
he has attributed his disabilities to jet engine noise exposure 
in service.  Service records reflect that he was an aircraft 
electrical repairman.  Also, service treatment records from the 
first period of service are completely negative for a hearing 
loss disability and/or tinnitus.  Hearing loss was not 
demonstrated until an October 1987 during a periodic examination, 
and there were no documented complaints of tinnitus during 
service.

In the aforementioned August 2010 letter, the private clinician 
indicated that it was "conceivable" that the Veteran's hearing 
loss was due to noise exposure in service.  However, the Board 
notes that this opinion is speculative at best.  Additionally, a 
March 2008 audiology report from Vanderbilt University Medical 
Center shows that the Veteran reported a gradual decrease in 
hearing since the 1990's and along with exposure to jet engine 
noise during service, the Veteran reported recreational noise 
exposure (playing in a band).  On remand, the Veteran should be 
afforded an examination to determine the nature and etiology of 
his current bilateral hearing loss disability and tinnitus, to 
include consideration of the Veteran's assertions as to onset and 
in-service noise exposure. 

Accordingly, the case is REMANDED for the following actions:

1.	Schedule the Veteran for an appropriate 
examination to determine the etiology and 
onset of his currently diagnosed hearing 
loss disability and tinnitus.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should specifically state 
whether there is a 50 percent probability 
or greater that the Veteran's current 
hearing loss disability is etiologically 
related to his active military service, to 
include exposure to jet engine noise 
exposure in service.  

He/she should also determine whether there 
is a 50 percent probability or greater 
that the any pre-existing hearing loss 
disability was aggravated by the Veteran's 
second period of service. 

Additionally, the examiner should 
specifically state whether there is a 50 
percent probability or greater that the 
Veteran's current tinnitus is 
etiologically related to his active 
military service, to include exposure to 
jet engine noise exposure in service.  

In rendering the requested opinions, the 
examiner must specifically acknowledge 
and discuss the competent and credible 
lay evidence regarding the onset of the 
disabilities reported by the Veteran, as 
well as the competent and credible lay 
testimony regarding the continuity of 
symptoms since service.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (noting that 
examination found inadequate where 
examiner did not comment on the Veteran's 
report of in-service injury and relied on 
the lack of evidence in the service 
treatment records to provide a negative 
opinion).  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached, and address all 
contradictory evidence of record and also 
the Veteran's contentions as to service 
incurrence.

2.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claims. If 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


